DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS
have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0154299 to Livneh (hereinafter “Livneh”).
Regarding claim 1
Regarding claim 8, Livneh discloses (see abstract; Figs. 1-9; and [0032]-[0044]) a handle assembly(12 + 14 + 16 + 28) of a surgical instrument (10, see Figs. 1-2), comprising: a housing (12) defining a body portion, a fixed handle portion (36) depending from the body portion, and a distal nose (portion of 64 shown in Fig. 2 attached to handle 12) extending distally from the body portion (see Fig. 2); a drive assembly disposed within the housing (structures shown in Fig. 3A within housing 12 connected to 65); a trigger (14 or 16) pivotably connected to the housing (see [0032]) and operably associated with the drive assembly, the trigger movable relative to the fixed handle portion of the housing from an un-actuated position to an actuated position to actuate the drive assembly (see [0038]); and a latch assembly (70 and associated structures, Figs. 1/7/8) operably coupled to the body potion of the housing (as shown in Figs. 1/7/8), the latch assembly configured to releasably engage an elongated assembly (at #64) inserted through the distal nose of the housing (see Figs. 1-8 and [0040]-[0042] & [0044]), the latch assembly including: a lever (70) including a distal engagement section (68), an intermediate section (76), and a proximal manipulatable section (72), the distal engagement section including a base (68) and an engagement tooth (100) depending from the base, the engagement tooth configured to releasably engage a channel (66) defined within the proximal hub of the elongated assembly, the engagement tooth defining a first surface having a concave portion defining a radius of curvature (see Fig. 7 and [0040]). 
Regarding claim 15, Livneh discloses (see abstract; Figs. 1-9; and [0032]-[0044]) a surgical instrument (10, Fig. 1) comprising: an elongated assembly (64 + 18 + 48) including a proximal hub (tube adaptor 64), a shaft (18) extending distally from the proximal hub, and an end effector (48) extending distally from the shaft (see Figs. 1-2); and a handle assembly (12 + 14 + 16 + 28), including: a housing (12) defining a body portion, a fixed handle portion (36) depending from the body portion, and a distal nose (portion of 64 shown in Fig. 2 attached to handle 12) extending distally from the body portion (see Fig. 2); a drive assembly disposed within the housing (structures shown in Fig. 3A within housing 12 

Livneh further discloses (claims 5/12/half of 20) a pivot pin (82) pivotably supporting the intermediate section of the lever thereon (see Fig. 7 and [0042]); (claims 6/13/other half of 20) wherein the latch assembly further includes a biasing member (85) operably coupled to the pivot pin (via structure of latch 70) and configured to bias the latch towards an engaged position (see Fig. 7 and [0042]). 

With respect to claims 1, 8, and 15, Livneh fails to specifically disclose wherein the radius of curvature is a varied radius of curvature.  Livneh further fails to specifically disclose (claims 2/9/16) wherein the radius of curvature of the concave portion varies between a maximum radius of curvature towards ends of the first surface and a minimum radius of curvature towards an intermediate location of the first surface; (claims 3/10/17) wherein a ratio of the maximum radius of curvature to the claims 4/11/18) wherein a ratio of the maximum radius of curvature to the minimum radius of curvature is between 10:1 and 15:1. 
However, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify Livneh's radius of curvature so that it varies between a maximum radius of curvature towards ends of the first surface and a minimum radius of curvature towards an intermediate location of the first surface at the claimed ratios because it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See also MPEP 2144.04(IV)(A).  Here, varying the radius of curvature as claimed would merely change the relative dimensions of Livneh's concave and arced groove 102 of locking piece 100.  This would not change Livneh's device in any way - it would still perform the same as Livneh's disclosed device.  Livneh's aced groove 102 is conformed to ride in groove 66 of tube adapter 64 - see Fig. 7 and [0040]).  Designing the groove 66 and the arced groove 102 to have varied radii of curvature would not change the way the device functions so long as the radii of curvature match so that arced groove 102 abuts groove 66.  Therefore, since the only difference between Livneh and the claimed invention is a recitation of the relative dimensions of the radius of curvature and the claimed device would not perform differently than Livneh's device, the claimed device is not patentably distinct from Livneh.

With respect to claims 7, 14, and 19, Livneh fails to specifically disclose wherein the engagement tooth defines a generally triangular-shaped configuration, however, Livneh does disclose that the engagement tooth includes a distal-facing surface (surface opposite #100 in Fig. 7 facing towards spring 85) extending from the base (68) to an apex (bottom corner of 100 opposite #68, Fig. 7), In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(A).  Here, Livneh discloses that the locking piece 100 can be attached in any desired fashion to lock 68 (see [0040]), and as long as the arced groove 102 remains the same and the locking piece 100 can be inserted into the lock 68, then any shape of the locking piece could forseeably be used including a generally triangular-shaped configuration since choosing such a shape would be a matter of choice which would be obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See the attached PTO-892 Notice of References cited for additional relevant prior art.
US 4611595 to Klieman; US 5456683 to Fritzch; US 5603723 to Aryani; US 6299624 to Cuschieri; US 20060161190 to Gadberry; US 20090069842 to Lee; US 20090171147 to Lee; US 20110238044 to Main; US 20110306952 to Chen all disclose latch mechanisms for surgical devices which comprise levers having an engagement section, with some references also disclosing these mechanisms being used for detachably connecting a handle to a shaft and end effector for a surgical instrument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771